Citation Nr: 9921702	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  94-36 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left breast mass, 
status post excision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to February 
1986 and from October 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for a left breast mass.  During the pendency of this appeal, 
the veteran moved to Georgia, and jurisdiction over his case 
was transferred to the Atlanta, Georgia, RO, which is the 
certifying RO.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a left breast mass.

3.  The evidence does not relate the current left breast 
nodules, status post excision, with any event or occurrence 
on active duty service.

4.  The veteran has not submitted evidence of a medical nexus 
between a claimed in-service left breast mass and any current 
left breast nodules, status post excision.



CONCLUSION OF LAW

The claim for entitlement to service connection for a left 
breast mass, status post excision, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a left breast 
mass.  In a detailed Report of Medical History dated shortly 
prior to service separation, the veteran related a history 
of, among many other things, a right breast cyst, which was 
excised prior to service.  She self-reported numerous other 
medical problems which had occurred in service but did not 
mention a left breast mass.  The August 1993 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's lungs and chest (including breast).  In 
addition, the veteran was noted to be 15 weeks pregnant.  The 
only defect noted was Raynaud's disease.  

Shortly after discharge, the veteran filed a claim for, among 
other things, a left breast nodule.  However, in the VA 
general medical examination report dated in January 1994, she 
did not mention a left breast nodule and there were no 
findings made with respect to her breast.  In August 1994, a 
private treating physician noted on a prescription pad that 
the veteran had multiple left breast masses which needed to 
be excised.  There were no other details offered.  It appears 
that the veteran underwent a excision of the left breast 
masses in October 1994.  There is no indication in the record 
that the masses were malignant.

At a personal hearing in October 1994, the veteran related 
that she had a cyst removed from her right breast prior to 
service.  She reported that she felt a lump in her left 
breast in January or February 1993.  She indicated that she 
eventually went on sick call in around July 1993 and was told 
that there was a lump but was referred to someone else 
because she was in the early weeks of pregnancy.  She stated 
that she went to the other person but was told to wait until 
after she delivered to have it checked out again.  After 
service separation, she had it checked out again and 
underwent an excision.

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link her status post excised left breast mass 
with military service.  The veteran has only offered her lay 
opinion concerning its development.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate her left 
breast mass with an event or incurrence while in service, do 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

This finding is further supported by her service separation 
examination and the January 1994 VA examination where the 
veteran made no mention of a left breast mass and in which no 
findings related to the left breast were found.  As noted, 
she recorded multiple complaints and a detailed history at 
the time of separation examination-without mention of a left 
breast mass.  Further, that examination was normal.  
Moreover, the private treating physician who first diagnosed 
multiple left breast masses in August 1994 did not attribute 
the veteran's breast masses to her active military service.  
Similarly, outpatient treatment records dated in October 
1994, apparently at the time of excision, made no connection 
between the left breast nodules and active military service.  
For all those reasons, the veteran's claim for entitlement to 
service connection for a left breast mass, status post 
excision, is not well-grounded as the veteran has not 
submitted any competent evidence to demonstrate a medical 
nexus.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the veteran, as her 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  That discussion informs her of the 
types of evidence lacking, which he should submit for well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render her claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

The claim for entitlement to service connection for a left 
breast mass, status post excision, is denied on the basis 
that the claim is not well grounded.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

